PER CURIAM:
Daniel E. Heily appeals the district court’s order dismissing his action seeking relief under the Freedom of Information Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Heily v. United States Dep’t of Commerce, No. CA-04-1070 (E.D.Va. Apr. 5, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED